Case 3:18-cv-02279-RS Document 99-3 Filed 11/02/18 Page 1of5

MANATT, PHELPS & PHILLIPS, LLP
JOHN F. LIBBY (Bar No. CA 128207)
E-mail: jlibby@manatt.com

JOHN W. MCGUINNESS (Bar No. CA 277322)
E-mail: jmcguinness@manatt.com

EMIL PETROSSIAN (Bar No. CA 264222)
E-mail: epetrossian@manatt.com

11355 West Olympic Boulevard

Los Angeles, California 90064

Telephone: (310) 312-4000

Facsimile: (310) 312-4224

LAWYERS’ COMMITTEE FOR CIVIL RIGHTS UNDER LAW
KRISTEN CLARKE (Pro Hac Vice Application Forthcoming)
Email: kclarke@lawyerscommittee.org

JON M. GREENBAUM (Bar No. CA 166733)

E-mail: jgreenbaum@lawyerscommittee.org

EZRA D. ROSENBERG (Pro Hac Vice)

E-mail: erosenberg@lawyerscommittee.org

DORIAN L. SPENCE (Pro Hac Vice)

E-mail: dspence@lawyerscommittee.org

1401 New York Avenue NW, Suite 400

Washington, DC 20005

Telephone: (202) 662-8600

Facsimile: (202) 783-0857

PUBLIC COUNSEL

MARK ROSENBAUM (Bar No. CA 59940)
E-mail: mrosenbaum@publiccounsel.org
610 South Ardmore Avenue

Los Angeles, California 90005

Telephone: (213) 385-2977

Facsimile: (213) 385-9089

Attorneys for Plaintiffs
CITY OF SAN JOSE and BLACK ALLIANCE FOR JUST
IMMIGRATION

[Additional Counsel Listed on Signature Page]

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

CITY OF SAN JOSE, a municipal 3:18-cv-02279-RS
corporation; and BLACK ALLIANCE FOR
JUST IMMIGRATION, a California DECLARATION OF MONIQUE
nonprofit corporation, MELCHOR
Plaintiffs,

 

 

I

 

DECLARATION OF MONIQUE MELCHOR

 
Oo CO sD DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cv-02279-RS Document 99-3 Filed 11/02/18 Page 2 of 5

Assigned to the Honorable Richard G.
vs. Seeborg

WILBUR L. ROSS, JR., in his official
capacity as Secretary of the U.S. Department
of Commerce; U.S. DEPARTMENT OF
COMMERCE; RON JARMIN, in his
official capacity as Acting Director of the
U.S. Census Bureau; U.S. CENSUS
BUREAU,

Defendants.

 

 

 

I, Monique Melchor, declare under penalty of perjury pursuant to 28 U.S.C. § 1747 that the
below is true and correct:
1. I am the Director of work2furutre, Workforce Development Board, Office of
Economic Development for the City of San Jose.
2. I have been in my current position for approximately 2 years.
3. As part of my official duties, I oversee programs funded by federal grand money
awarded pursuant to the Workforce Innovation and Opportunity Act (“WIOA”).
4, Funds provided pursuant to WIOA are used to support adults, dislocated workers,
and youth as they seek employment.
5. Funding provided pursuant to WIOA is based on a number of factors, as set forth
below:
5.1. The average number of unemployed individual for Areas of Substantial
Unemployment (“ASU”s) for the prior July through June 12-month period, as prepared by the
states under the direction of the Bureau of Labor Statistics (BLS) in each state compared to the

total number of unemployed individuals in ASUs in all states.

2

 

DECLARATION OF MONIQUE MELCHOR

 
Oo CO NS DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-02279-RS Document 99-3 Filed 11/02/18 Page 3 of 5

5.2. The number of excess unemployed individuals or excess unemployed
individuals in ASU (depending on which is higher) averages for the same 12-month period,
compared to the total excess individuals or ASU excess in all states, and

5.3. The number of disadvantaged youth (15-21) excluding college students in
the workforce and military, from special tabulations of data from the American Community
Survey (“ACS”) in each state compared to the total number of disadvantaged youth in all states.

6. Pursuant to WIOA, all allotments to states and outlying areas shall be based on the
latest available data and estimates satisfactory to the Secretary. All data relating to disadvantaged
adults and disadvantaged youth shall be based on the most recent satisfactory data from the
Bureau of the Census. (WIOA Section 182(a)).

7. Once funding is delivered to the State of California under WIOA, it is delivered to
sub-divisions of the state according to the statutory formula for subs-state allocations, which
considers:

7.1. For youth activities:

(a) The local area relative share of total unemployed in ASUs,

(b) The local area relative share of excess unemployed, and

(c) The local area share of disadvantaged youth (using ACS data).
7.2 For adult activities:

(a) The local area relative share of total unemployed in ASUs,

(b) The local area relative share of excess unemployed, and

(c) The local area share of disadvantaged adults (using ACS data).
7.3. For dislocated workers:

(a) Insured unemployment data,

(b) Unemployment concentrations,

3

 

DECLARATION OF MONIQUE MELCHOR

 
a

oO So YN HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-02279-RS Document 99-3 Filed 11/02/18 Page 4 of 5

(c) Plant closing and mass layoff data,

(d) Declining industries data,

(e) Farmer-rancher economic hardship data, and

(f) Long-term unemployment data.

8. The City of San Jose uses funding received through WIOA on a variety of
programs that benefit the unemployed and dislocated workforce population of San Jose.
9. These programs include:

9.1. Adult, Dislocated and Youth service: This program provides career
counseling, occupational skills training, and job placement assistance. In addition, it offers
support services, including employment referrals, to adults, dislocated workers, and youth.

9.2. Work2future, services: Services provided through the work2future
program, supported by WIOA funds, are based on the sector-strategies and career-pathways
focus, with a focused and robust employer-engagement approach.

(a) Any individual 18 and older with the right to work can enroll for
intensive services with work2future.

(b) Basic services are available to all individuals. These basic services
include the use of the career lab, enrollment in workshops, and participation in employer
recruitment drives.

(c) The program can pay client training costs. Trainings are
provided by over 40 organizations and provide participants with nationally-recognized
employment credentials.

(d) | The program also provides a wide array of workshops, including
workshops on resume preparation, interviewing techniques, computer skills training, and

entrepreneur training.

4

 

DECLARATION OF MONIQUE MELCHOR

 
aa

“ss DH GN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-02279-RS Document 99-3 Filed 11/02/18 Page 5 of 5

(e) | The program also serves hundreds of employers annually,
providing them with recruitment, on-the-job training, and layoff aversion support.

10. Because WIOA funding is allocated, in part, on data provided by the Census
Bureau, if the Census Bureau were to provide lower-than-accurate population data for the City of
San Jose relative to other cities receiving WIOA funding, the City o San Jose would receive less
funding through WIOA than it would if the data were accurate.

11. Were San Jose to receive less funding through WIOA, it would not be able to
provide the same level of services to this population.

I declare under penalty of perjury pursuant to 28 U.S.C. § 1747 that the foregoing is true
and correct. a ,

November 2, 2018 etme g we Mshe lear

Monique Melchor

320987061.1

5

 

DECLARATION OF MONIQUE MELCHOR

 
